USCA11 Case: 20-14165      Date Filed: 12/07/2021   Page: 1 of 4




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14165
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MIGUEL PEDRAZA,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Florida
            D.C. Docket No. 1:14-cr-20286-CMA-9
                   ____________________
USCA11 Case: 20-14165               Date Filed: 12/07/2021       Page: 2 of 4




2                            Opinion of the Court                   20-14165


Before ROSENBAUM, LAGOA, and BLACK, Circuit Judges.
PER CURIAM:
      Miguel Pedraza, a counseled federal prisoner, appeals fol-
lowing the denial of his motion for compassionate release under 18
U.S.C. § 3582(c)(1)(A), as amended by Section 603(b) of the First
Step Act. 1 In denying the motion, the district court found Pedraza
did not show: (1) extraordinary and compelling circumstances war-
ranting his compassionate release, as required by § 3582 and
U.S.S.G. § 1B1.13’s policy statement; (2) the factors set forth in
18 U.S.C. § 3553(a) supported such a release; and (3) he was not a
danger to the community.
         On appeal, however, Pedraza challenges only the district
court’s finding that he did not demonstrate extraordinary and com-
pelling circumstances by arguing the district court erred in treating
the § 1B1.13 policy statement as binding, and thus by failing to rec-
ognize it had discretion to find certain extraordinary and compel-
ling reasons for his compassionate release other than those set out
in § 1B1.13. Likewise, he asserts the district court “doubly erred”
by finding, under § 1B1.13, that it was required to deny his motion
if it found he was a danger to the community.
      During briefing, we issued our decision in United States v.
Bryant, 996 F.3d 1243 (11th Cir. 2021), petition for cert. filed, No.


1   Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018).
USCA11 Case: 20-14165            Date Filed: 12/07/2021        Page: 3 of 4




20-14165                  Opinion of the Court                              3

20-1732 (U.S. June 10, 2021). In Bryant, this Court held that a dis-
trict court may not reduce a sentence unless a reduction would be
consistent with the categories of extraordinary and compelling rea-
sons contained in § 1B1.13. Id. at 1254-62. In his reply brief,
Pedraza concedes that Bryant is binding, but argues it was wrongly
decided. 2 Additionally, we issued a decision in United States v.
Tinker, 14 F.4th 1234 (11th Cir. 2021), which clarified that a district
court “must find that all necessary conditions are satisfied before it
grants a reduction . . . support in the § 3553(a) factors, extraordinary
and compelling reasons, and adherence to § 1B1.13’s policy state-
ment,” including that the defendant not be a danger to the com-
munity. Id. at 1237-38.
       Bryant and Tinker foreclose Pedraza’s arguments on appeal
that the district court erred in treating the § 1B1.13 policy state-
ment as binding as to both extraordinary and compelling circum-
stances and danger to the community. Pedraza has abandoned a
comprehensive challenge to the district court’s ruling. Although
he argues the district court erred in “binding itself” to § 1B1.13, and
thus failing to consider the totality of all of the extraordinary and
compelling circumstances he alleged, he does not challenge any of
its findings in isolation. Consequently, he has abandoned any sub-
stantive argument as to the reasons underlying the district court’s

2 Because we are bound to follow prior panel precedent until overruled by the
Supreme Court or this Court sitting en banc, United States v. White, 837 F.3d
1225, 1228 (11th Cir. 2016), we do not discuss Pedraza’s arguments challenging
Bryant.
USCA11 Case: 20-14165               Date Filed: 12/07/2021           Page: 4 of 4




4                           Opinion of the Court                         20-14165

ruling: that (1) he did not demonstrate extraordinary and compel-
ling circumstances, (2) he was a danger to the community, and
(3) the § 3553(a) factors weighed against compassionate release.
See United States v. Jernigan, 341 F.3d 1273, 1283 n.8 (11th Cir.
2003) (stating an appellant abandons a claim when he fails to plainly
and prominently raise it on appeal). Thus, he has not shown the
district court abused its discretion. See Sapuppo v. Allstate Florid-
ian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014) (explaining before
we will reverse a “judgment that is based on multiple, independent
grounds, an appellant must convince us that every stated ground
for the judgment against him is incorrect” and if the “appellant fails
to challenge properly on appeal one of the grounds on which the
district court based its judgment, he is deemed to have abandoned
any challenge of that ground, and it follows that the judgment is
due to be affirmed”). Therefore we affirm the district court’s denial
of compassionate release. 3
        AFFIRMED.




3 Even if we were inclined to address the merits of the district court’s ruling,
we would still conclude the district court did not abuse its discretion in deny-
ing Pedraza’s motion for compassionate release. See United States v. Harris,
989 F.3d 908, 911 (11th Cir. 2021) (stating a district court’s denial of a prisoner’s
motion for modification of sentence under 18 U.S.C. § 3582(c)(1)(A) is re-
viewed for an abuse of discretion).